Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/14/2020 & 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 10 & 20 that includes: 
Claims 1 & 10:
…
“
capturing, with a first camera of the conveyor system, a first image of a server tray and a plurality of hard disks received along a first conveyor belt of the conveyor system; checking, with one or more processors of the conveyor system, a first serial number associated with the server tray and a second set of serial numbers associated with the plurality of hard disks against a reference list of serial numbers; capturing, with a second camera of the conveyor system, a second image of the server tray and the plurality of hard disks; and verifying an integrity status of the server tray and plurality of hard disks based on the second image.
”
Claim 20:
…
“
receiving a first image including a server tray and a plurality of hard disks; checking, by the one or more processors, a first serial number associated with the server tray and a second set of serial numbers associated with the plurality of hard disks against a reference list of serial numbers based on the first image; receiving a second image including the server tray and the plurality of hard disks; verifying, by the one or more processors, an integrity status of the server tray and the plurality of hard disks based on the second image; and classifying a defect type of the defect image portion.
”
Regarding dependent claims 2-9 & 11-19 these claims are allowed because of their dependence on independent claims 1, 10 & 20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661